DISMISS; and Opinion Filed February 10, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00144-CR

                        AGUSTIN MATTHEW RINCON, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. F14-45614-K

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Brown
                                  Opinion by Justice Brown
       Agustin Matthew Rincon was convicted of felony assault involving family violence.

Pursuant to a plea agreement, the trial court sentenced appellant to three years’ imprisonment.

Appellant waived his right to appeal as part of the plea agreement, see Blanco v. State, 18
S.W.3d 218, 219–20 (Tex. Crim. App. 2000), and the trial court certified that the case involves a

plea bargain and appellant has no right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v.

State, 154 S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeal for want of jurisdiction.



                                                  /Ada Brown/
                                                  ADA BROWN
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47

150144F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

AGUSTIN MATTHEW RINCON,                             On Appeal from the Criminal District Court
Appellant                                           No. 4, Dallas County, Texas
                                                    Trial Court Cause No. F14-45614-K.
No. 05-15-00144-CR        V.                        Opinion delivered by Justice Brown, Justices
                                                    Bridges and Fillmore participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 10th day of February, 2015.




                                             –2–